IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-20-00035-CV

                            IN RE JENNIFER STEELY


                                Original Proceeding



                           MEMORANDUM OPINION


      On January 28, 2020, relator, Jennifer Steely, filed a petition for writ of habeas

corpus in this Court. On January 29, 2020, we granted relator temporary relief in the form

of immediate release from confinement in the county jail pending resolution of this

proceeding. Additionally, we requested a response to relator’s petition for writ of habeas

corpus to be filed within fourteen days.

      On February 5, 2020, real party in interest, Joshua Aaron Rasco, provided this

Court with a copy of a settlement agreement purportedly agreed to by relator and real

party in interest. The terms of this agreement appeared to involve the merits of this

proceeding. Pursuant to an unopposed motion to abate filed by relator, we abated this
proceeding to allow the parties to prepare and obtain entry of an order in the trial court

that reflects the parties’ agreement.

        In a motion to dismiss filed on May 6, 2020, relator informed this Court that, on

April 21, 2020, the trial court signed orders that effectuated the parties’ agreements.

Accordingly, relator requests that we dismiss this proceeding.       See TEX. R. APP. P.

42.1.(a)(1).

        Dismissal of this proceeding would not prevent a party from seeking relief to

which it would otherwise be entitled. See id. We therefore grant relator’s motion to

dismiss, and this proceeding is hereby dismissed. See id.




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; proceeding dismissed
Opinion delivered and filed August 12, 2020
[OT06]




In re Steely                                                                        Page 2